UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-6280



JAMES SNEAD,

                                               Petitioner - Appellant,

          versus


THOMAS R. CORCORAN; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
2156-L)


Submitted:     July 30, 1999                 Decided:   August 30, 1999


Before ERVIN and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Snead, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Snead appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).     We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See Snead v. Corcoran, No. CA-98-2156-L (D.

Md. Feb. 4, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the order from which Snead appeals was filed on
February 3, 1999, it was entered on the district court’s docket
sheet on February 4, 1999.    February 4, 1999, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                2